DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/26/2021 was accepted and entered.  Accordingly, claim(s) 1-2, 8, and 10 has/have been amended.  Claim(s) 7 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-6 and 8-10 are currently pending in this application. Changes have been made to the specification.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.


The specification discusses previously known techniques and their flaws ([0006]-[0007]) and follows that the instant invention “can improve the operating efficiency of the detecting system and the capability of the material identification” with the system and method “for dividing energy regions intelligently” ([0009]). The specification follows by discussing that the results are merely obtained, without any algorithm or calculations to achieve the results nor any other particular way of achieving the results. The specification fails to provide adequate written description of the invention as claimed, as the application lacks sufficient information to show that the inventor had possession of the invention as claimed. See Federal Register. Vol. 84, No. 4. January 7, 2019. Notices. Pgs. 61-62.

Regarding the rejection under 35 USC 112(b), the claim amendment successfully clarified some of the claim language. However, the claims remain rejected under 35 USC 112(b), as further explained below.

Specification
The amendment filed 5/23/2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Since different materials 
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1-6 and 8-10 cover any and all ways of estimating a material component of the detected object according to the image data. The specification merely discusses that the results are obtained without any description of any algorithm or calculation to achieve the results. The specification does not disclose possession of any particular way of determining the estimation and fails to provide adequate written description of the invention as claimed. 
Claims 1-6 and 8-10 cover any and all ways of adjusting the one or more thresholds in the first processor according to the estimated material component. The specification merely discusses that the results are obtained without any description of any algorithm or calculation to achieve the results. The specification does not disclose possession of any particular way of determining the adjustment and fails to provide adequate written description of the invention as claimed. 
Claim 10 covers any and all ways of determining an energy region for second detection signals corresponding to the second type of electrodes. The specification merely discusses that the results are obtained without any description of any algorithm or calculation to achieve the results. The specification does not disclose possession of any particular way of determining the energy region and fails to provide adequate written description of the invention as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim 1, second to last line, recites “based on a second detection signal of the second detection signals.” The relationship of a ”second detection signal” to the other claimed elements is unclear, because a first detection signal of the second detection signals has not been claimed.
Claim 2 recites “the guiding electrode or the protecting electrode is arranged between two adjacent electrodes of the first type of electrode and the second type of electrodes within each column of pixels.”  It is unclear whether the guiding or protecting electrode is 1) between two adjacent electrodes of the first type of electrode and between two electrodes of the second electrodes, 2) between any two electrodes that are adjacent of group composed of the first type of electrode and the second type of electrodes, 3) between the first type of electrode and one of the second type of electrodes, or 4) between any and all electrodes that are adjacent out of the group composed of the first type of electrode and the second type of electrodes. 

Claim 10, line 20, recites “a first detection signal.” The relationship is unclear between this recitation and the earlier recitation of “first detection signals” in line 8.
Claim 10, line 26, recites “a second detection signal.” The relationship is unclear between this recitation and the earlier recitation of “second detection signals” in line 13.

Conclusion
The claims are not rejected under 35 USC 102 or 103, but have been rejected under 35 USC 112(a) and (b), as explained above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN FIN/Examiner, Art Unit 2884